Citation Nr: 0836433	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  05-40 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in May 2005 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.

Subsequent to the last adjudication of the claim by the RO, 
the veteran submitted additional evidence consisting of VA 
treatment records dated in 2006 and 2007.  See 38 C.F.R. § 
20.1304 (2008).  The Board notes that the veteran waived 
agency of original jurisdiction (AOJ) consideration of such 
evidence.  Id.  Therefore, the Board may properly consider 
such evidence in rendering its decision.


FINDINGS OF FACT

1.  The veteran is not shown to have engaged in combat with 
the enemy.

2.  There is no evidence of record corroborating the 
veteran's claimed in-service stressors. 

3.  The medical evidence of record does not demonstrate that 
the veteran has a current diagnosis of PTSD as a result of a 
verified stressor from service. 


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active duty military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2007).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  VA 
must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).   Additionally, in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court of Appeals for Veterans Claims (Court) held that VCAA 
notice requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the veteran was provided with a VCAA 
notification letter in May 2004, July 2004, and August 2004, 
prior to the initial unfavorable AOJ decision issued in May 
2005.  

The Board notes that, in Pelegrini, the Court held that VA 
must request that the claimant provide any evidence in his 
possession that pertains to the claim based upon 38 C.F.R. 
§ 3.159(b).  Nevertheless, during the course of the appeal, 
38 C.F.R. § 3.159(b) was revised to eliminate the requirement 
of requesting that the claimant provide any evidence in his 
or her possession that pertains to the claim.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini, 
effective May 30, 2008).  Thus, any defect in notice as to 
this element is considered harmless.  
In reviewing the claims file, the Board observes that the 
pre-adjudicatory VCAA notice issued in May 2004 informed the 
veteran of the type of evidence necessary to establish 
service connection for PTSD, how VA would assist him in 
developing his claim, and his and VA's obligations in 
providing such evidence for consideration.  This letter also 
requested specific details and descriptions of the veteran's 
in-service stressor events.  With regard to the notice 
requirements under Dingess/Hartman, the Board observes that 
the veteran was not provided notice as to disability ratings 
and effective dates.  However, the Board finds that no 
prejudice to the veteran has resulted from this lack of 
notice.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  As the Board herein concludes that the 
preponderance of the evidence is against the veteran's 
service connection claim, any questions as to the assignment 
of disability ratings and effective dates are rendered moot.  
Therefore, the Board finds that the veteran was provided with 
all necessary notice under VCAA prior to the initial 
adjudication of his claim. 

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Vazquez-Flores v. Peake, 22 Vet. App. 
37, 41 (2008), citing Mayfield v. Nicholson, 444 F.3d 1328, 
1333 (Fed. Cir. 2006).  Based on the above, the Board finds 
that further VCAA notice is not necessary prior to the Board 
issuing a decision.

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim.  The veteran's 
service treatment records and VA medical records were 
reviewed by both the AOJ and the Board in connection with 
adjudication of his claim.  The veteran has not identified 
any additional, relevant records that VA needs to obtain for 
an equitable disposition of the claim. 

With regard to a VA examination, the Board finds herein that 
the veteran's claimed in-service stressors have not and 
cannot be verified.  Without verified stressors of record, a 
VA examination to determine the existence and etiology of the 
veteran's PTSD is not warranted. 

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the veteran's 
claim without further development and additional efforts to 
assist or notify the veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  Therefore, the Board determines that the 
veteran will not be prejudiced by the Board proceeding to the 
merits of the claim.

II. Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  
Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for PTSD requires medical evidence of a 
current diagnosis of PTSD, credible supporting evidence that 
the claimed in-service stressor(s) occurred, and a link 
between the current diagnosis and the claimed in-service 
stressor(s).  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 
10 Vet. App. 128 (1997).  

With regard to the second PTSD element, evidence of an in-
service stressor, the evidence necessary to establish that 
the claimed stressor occurred varies depending on whether it 
can be determined that the veteran "engaged in combat with 
the enemy."  See 38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. 3.304(d).

If it is determined through military citation or other 
supporting evidence that a veteran engaged in combat with the 
enemy, and the claimed stressor is related to combat, the 
veteran's lay testimony regarding the reported stressor must 
be accepted as conclusive evidence as to its actual 
occurrence.  No further development or corroborative evidence 
will be deemed necessary.  See 38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
evidence in support of the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Once independent verification of the stressor event has been 
submitted, the veteran's personal exposure to the event may 
be implied by the evidence of record.  A veteran need not 
substantiate his actual presence during the stressor event; 
the fact that the veteran was assigned to and stationed with 
a unit that was present while such an event occurred strongly 
suggests that he was, in fact, exposed to the stressor event.  
See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. 
Brown, 10 Vet. App. 307 (1997).

The Board observes that the veteran's service personnel 
records are negative for any decoration or award signifying 
combat and that his military occupational specialty (MOS) was 
that of an engineer and construction equipment mechanic.  
Based on the foregoing, the Board finds that the veteran did 
not engage in combat with the enemy.  Therefore, as indicated 
above, the veteran's lay testimony alone is not enough to 
establish the occurrence of the alleged stressor, and the 
evidence must contain independent statements or records 
supporting such occurrence.  See Morneau; Dizoglio; West 
(Carlton); and Zarycki.  

Initially, the Board notes that the veteran has a current 
diagnosis of PTSD.  The claims file contains a plethora of VA 
treatment records that reflects such diagnosis and treatment, 
to include a recent hospitalization from July 2007 to August 
2007.  Thus, the veteran has met the criterion of a current 
diagnosis of PTSD. 
However, the veteran is unable to satisfy the requirement of 
a verified in-service stressor.  The veteran's service 
personnel records reflect that he served in Korea from March 
1968 to March 1969 and the Republic of Vietnam from December 
1969 to November 1970.  The veteran contends that he 
currently suffers PTSD due to witnessing the death of an 
elderly Vietnamese man after he was hit by a truck in his 
convoy and witnessing three of his friends lose a foot while 
laying land mines along the DMZ in Korea.  Thus, he contends 
that service connection is warranted for his PTSD.  

The Board notes, however, that the veteran has provided 
insufficient information regarding his in-service stressors 
to allow for verification of their occurrence.  The veteran 
has identified specific individuals whom he saw injured while 
laying mines along the DMZ, but he has not provided specific 
dates for these injuries.  In order for a search of unit 
records to be conducted by the U.S. Army and Joint Services 
Records Research Service (JSRRC), the veteran must provide 
approximate dates for these events within a 60-day date 
range.  The only dates he has provided indicate that he was 
laying mines along the DMZ between March 1968 and March 1969.  
The veteran has been advised of the need for approximate 
dates multiple times, and he has not provided additional 
evidence that suggests a 60-day period to be searched.  
Further, the Board notes that VA cannot request a search of 
the purportedly injured service members records without 
express permission from those service members.  Thus, VA is 
unable to request verification of the veteran's claimed 
stressors, and so he cannot meet this criterion, which is 
necessary to establish entitlement to service connection for 
PTSD.

Under these circumstances, although VA treatment records 
relate the veteran's PTSD to his military experience, the 
Board cannot conclude that the diagnosis is based on a 
verified in-service stressor.  There is no evidence that the 
veteran's treatment providers had access to the veteran's 
service records or any other source of information other than 
the veteran's own statements with regard to his stressors.  
As stated above, the veteran's lay statements alone are not 
enough to establish the occurrence of the alleged stressor.  
See Morneau; Dizoglio; West (Carlton); and Zarycki.  
Consequently, although the veteran has a diagnosis of PTSD, 
such diagnosis is not a result of a verified in-service 
stressor.  Therefore, service connection for PTSD is not 
supported by the evidence.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for PTSD.  Thus, his claim must be denied.


ORDER

Service connection for PTSD is denied.





____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


